■ The Subrogate.
Ann Angevine, claiming to be the widow of Daniel Angevine,--deceased,-intestate, petitioned the Surrogate to revoke letters of administration theretofore issued to Levi Angevine, brother of the intestate, and *246to Kelson Duckworth, joined with the brother in the administration. . The question of the petitioner’s, marriage to Daniel Angevine was tried; the Surrogate held the marriage proven, and entered an order, October 2, 1865, : revoking the letters and removing the administrators, and granting'letters to the petitioner as widow.
From this order Levi Angevine and Kelson Duckworth . appealed, and the, appeal is still pending. (See p. 195, ante.)
The appeal, being from an order removing an administrator (12. 3d vol., 5th ed.,f . 907, § 27), does not affect , the order appealed from until .the same be reversed,' Ann . Angevine is the only administratrix known to the Surrogate, until a higher tribunal shall otherwise decide. (And see same vol., p. 167, § 74.)
Annie. Elizabeth Angevine, a minor, daughter of the said Ann, claiming to be next of-kin of the intestate, no w presents her petition by her general guardian, reciting the grant of letters, in thé first instance t.o Levi Angevine and Kelson Duckworth, as administrators, and claiming that she was not a party to the proceeding on the grant of those letters,, and that a fraud, was practiced upon the Surrogate by the averment in Levi. Angevine’s petition that the intestate vyas nev.er .married, ápd praying the revocation of the letters issued to Levi Angevine and Duckworth as .fraudulently obtained,
This, then, is an application, that.the Surrogate again " declaré what he has already, declared on a former proceeding, and what hé has enforced) to the extent of his power, namely, that Levi Angevine and Duckworth are ..not entitled to,, administer. By the, decree of this Court and the ..statute, Ann Angevine is the administratrix of the goods of this intestate, until my order be reverséd. I have no longer .anything to do with Levi Angevine and " Duckworth; my power is spent .as to them, and T.cannot ..recognize them as administrators. It follows,.of- course, that I cannot again remove them from their trust.